DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant’s submission filed 14 January 2022 has been entered.  Claims 2-17 are pending, and claims 2, 5, 10-11 and 13 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 14 January 2022, with respect to claims 2-17 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 2-17 has been withdrawn. 

Applicant's arguments filed 14 January 2022 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Claims 2 and 10 are amended to recite an optical sensor and a blood pressure sensor.  These sensors are routine and conventional in the art, as explained in the updated rejection below, and do not elevate the claims beyond the abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a system and method for deriving a medical index from five measured physiological parameters.
Regarding claims 2 and 10, the steps of receiving data, processing data, determining trends and deriving a medical index cover performance of the steps in the human mind but for the recitation of a generic computer component. That is, other than reciting a “processor” nothing in the claim precludes the steps from practically being performed in the human mind. For example, but for the “processor” language, “determining” and “deriving” in the context of this claim encompasses a physician mentally comparing data trends to determine a medical index (the applicant’s specification defines medical index as a binary value that indicates the existence or non-existence of a particular condition such as dehydration).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor and data steams (i.e. signals).  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Data of signal collection is insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited in the claim are the processor, an optical sensor, and blood pressure sensor.  Applicant is reminded that generic computer implementation is not the sort of “additional feature” that provides any “practical assurance that the Ono et al. (US 2005/017144) [pars. 0001-0004; Fig. 1], Banet et al. (US 2005/0228298) [abstract; par. 0040], Naghavi et al. (US 2007/0225614) [par. 0128; Fig. 10c),  Zhou et al. (US 2009/0118628) [par. 0025; Fig. 1], Welch et al. (US 2011/0040197) [par. 0018] and Banet et al. (US 2011/0257489) [par. 01444; Fig. 4A] indicate the use of optical (e.g. plethysmograph) sensors and blood pressure sensors (e.g. cuffs) is routine, conventional and well known in the art.  Therefore, these elements do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Regarding claims 3 and 11, the processor causing the display of data is insignificant extra-solution activity that does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Regarding claims 4 and 12, the claims further define the medical index to relate to at least one of dehydration, renal insufficiency, over hydration, gastrointestinal bleeding, congestive heart failure exacerbation, or cardiovascular risk which does not elevate the subject matter beyond a mental process. 
Regarding claims 5 and 13, the claims describe a patient monitor and functions of the patient monitor but the patient monitor is not positively recited by the claim.  Because the patient monitor is not part of the monitoring system, it does not add significantly more to the abstract idea.
Regarding claims 6 and 14, the claims require determining the availability of the parameters, determining the most recent parameter measurement and determining if the parameters satisfy a time frame mismatch tolerance (whether the parameters are measured within a relevant time frame with respect to the other parameters).  All of these determination may be performed mentally by a physician.
claims 7 and 15, the claims require determining trends of the parameters (i.e. increasing or decreasing over time) using the most recent parameter measurements.  This determination may be performed mentally by a physician.
Regarding claims 8 and 16, the claims require the medical index to not be derived if the parameters to no satisfy the time frame mismatch tolerance.  A physician could mentally determine when the parameters are not appropriate for deriving the index when they have not been measured within a desired time frame of each other.
Regarding claims 9 and 17, the claims require causing the display of dashes on a monitor when the medical index is not determined.  A physician could enter dashes into a monitor or smartphone to indicate no index was determined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,456,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, while having additional limitations, contain all the limitations of the claims of the application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         02 March 2022